DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "...a logic unit programmed to control the first and second electric drives and to activate at the same time the first and second electric drives" as recited in claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claims 4-5 have been canceled.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 12/21/2021.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. Applicant argues, see Page 06, Ki does not disclose the first and second drives are rotary electric motors, noting Ki discloses the first is an actuator.  This is not found persuasive.  As discussed in the prior Office Action mailed 12/21/2021, Ki discloses rotation of the turning bar is rotated and is carried out by a motor mounted on the outside of the housing…rotating shaft of the motor extends through the turning housing (paragraph 0023 of the translation)  The use of a rotary motor to rotate the turning bar would be a matter of design choice for one of ordinary skill in the art.
Applicant further argues, Ki fails to disclose the first rotary electric motor being connected to the respective carriage by means of a rotary thread shaft mounted in engagement with a nut.   However, this is not persuasive, Ki was not relied on to teach said limitation (reference prior Office Action, Jebely (US 2020/0247024 A1) was relied on for disclosing this limitation). 
Applicant further argues, see Page 07, Ki does not disclose a logic unit programmed to control the first and second electric drives and to activate them at the same time.  However, this is not persuasive.  Similar to above, Ki is not being relied to address this limitation.  Applicant has not addressed the other cited art in the prior Office Action.  Likewise, as discussed below, activation of a first and second electric drive would provide better precision in the apparatus disclosed by Jebely. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first rotary electric motor.” in line 23 and appears to be incomplete.  It is unclear what the scope of the claim is with respect to the first rotary electric motor.  Hence, said limitation will not be read into the amended claim.
Claims 2-3 and 6-8 are rejected for dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jebely (US 2020/0247024 A1).
Regarding claim 1, Jebely teaches an apparatus for coupling a first part and a second part (article first and second portions 121, 122 in Figure 2-3) after they have been produced by injection moulding (paragraph 0095), the apparatus comprising: 
a linear runner (linear rail 256 in Figures 17-18; paragraph 0152, each housing is mounted to a respective bearing block, which translates along a respective linear rail along the y-axis);
a carriage (housing 252 in Figures 17-18) that is mounted on the runner, configured to make translations in a movement direction (paragraphs 0152, each housing is mounted…along the y-axis in response to rotation of the ball screw shafts); 
a pivoting member that is mounted cantilevered on the carriage (manipulation mechanism 155) in order to revolve about an axis of revolution perpendicular to the direction of movement of the carriage (rollers 234 in conjunction with movable rods 232), so that the revolution of the pivoting member causes one of the first and second parts to turn over and makes it possible to couple it with the other one (Figures 3A, 3C; paragraph 0150, the manipulation mechanism includes a number of engagement members in the form of rollers supported on movable rods…to engage, pivot , and press the article second portion relative to the article first portion); and
a first electric drive (motor 172b) mounted on the runner for moving the carriage along the runner (paragraph 0151-0152, manipulation mechanism includes a second motor for moving the rollers…is a servomotor; the second motor transmits torque to a first timing pullet…to a respective ball screw shaft…which translate along a respective linear rail);
a logic unit programmed to control the first and second electric drives (Figure 25; paragraph 0151 of Jebely, servomotor controllable…to allow for precise control of the position and translation rate),
wherein the first drive comprises a first rotary electric motor is connected to the respective carriage by means of a -3-New U.S. Patent Applicationrotary threaded shafttiming pulleys transmit torque to respective ball screw shaft…supported at lateral opposite ends of the manipulation mechanism…ball screw nuts are threaded onto the ball screw shafts and retained within respectively housings).
Jebely teaches all the elements of claim 1 as discussed above but does not teach a second electric drive mounted on the carriage in order to cause the pivoting member to revolve so as to couple the two parts.  However, as discussed above, Jebely discloses the pivoting member (e.g. manipulation mechanism) includes a number of engagement members in the form of rollers to engage, pivot and press the first and second portions of the article (paragraph 0150).  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a second electric drive for the causing the pivoting member to revolve for more precise control.
With regards to the logic unit programmed to activate the first and second electric drives at the same time, as noted above, providing a second electric drive would have been obvious for more precise control of the pivoting member.  Likewise, activation of the first and second electric drives at the same time would provide said precision to press the first and second portions of the article together.
Regarding claims 2 and 3, Jebely further teaches another linear runner parallel to said linear runner (as shown in Figures 17-18, linear rail 256 is a pair) and another carriage that is mounted to said another runner (housing 252 is a pair).  Jebely teaches all the elements of claim 2 as discussed above but does not disclose another pivoting member that is mounted cantilevered on said another carriage nor another first electric drive and the pivoting member being mounted rotably and between said carriages nor a another second electric drive mounted on said another carriage.  However, providing said components is a mere duplication of parts.  As claimed the pivoting member and first electric drive have the identical function of like components. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  It would have been obvious to duplicate the pivoting member and the first and second electric drives for the same functions as discussed above absent as showing of unexpected results.
Regarding claim 6, Jebely, further teaches the second rotary electric motor is connected to said pivoting member by means of a rotary threaded shaft mounted in engagement with a toothed wheel connected to the pivoting member, a rotation of the toothed wheel corresponding to the rotation of the rotary threaded shaft (paragraph 0152 of Jebely, ball screw shaft…supported at lateral opposite ends of the manipulation mechanism by support units and are rotatable about ball screw axes).
Regarding claim 7, Ki further teaches the pivoting member is a bar configured to come into contact with one part and to push it onto the other (Figure 6; paragraph 0023, turning bar is rotably coupled to the turning housing and the turning bar is coupled to the turning housing facing up and down so as to be turned halfway so as to close the lid).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jebely, in view of Moulin.
Regarding claim 8, Jebely teaches all the elements of claim 1 as discussed above but does not disclose the pivoting member is a mould portion into which the molten material is ejected in order to mould the first part.
Moulin teaches an apparatus (molding and fitting system 100 in Figure 1) for coupling a first part and a second part (lid 3, lid body 2 in Figure 1) after they have been produced by injection moulding, wherein the apparatus can be coupled to a mould mounted on an injection moulding machine able to mould said parts (col. 2, lines 41-43, that secure the moulding and fitting system to an injection press and mould assembly), the apparatus comprising: a linear runner (guide rail 102 in Figure 1); a carriage (movable carriage 108) that is mounted on the runner, where it can make translations in a movement direction (col. 2, lines 48-49, each carriage is able to move in translation longitudinally along the guide rail); a pivoting member (assembly bar 110) that is mounted cantilevered on the carriage (col. 2, lines 56-57, carriages…are connected together by one or more assembly bars) in order to revolve about an axis of revolution perpendicular to the direction of movement of the carriage (col. 3, lines 7-11, is mounted so as to be able to move…about a rotation axis parallel to the longitudinal direction…perpendicular to the direction of movement of the carriages), so that the revolution of the pivoting member causes one of the two parts to turn over and makes it possible to couple it with the other one (col. 5, lines 4-6, when the assembly bars rotate, the lid comes opposite the body); a first electric drive (activation device 104, col. 3, lines 34-36, discloses the first drive being an electric ram or an electric motor or the like) mounted on the runner for moving the carriage along the runner (col. 3, lines 31-37, each carriage is moved by a rack…each rack is moved by an activation device…each rack moved parallel to the guide rail); a second drive (gears 214) mounted on the carriage in order to cause the pivoting member to revolve so as to couple the two parts (col. 4, line 65-col. 5, line 7, causes rotation of the maneuvering gears and therefore the rotation of the assembly bars…at the movement when the assembly bars rotate, the lid comes opposite the body on which it is to be fitted).  The pivoting member is a mould portion into which the molten material is injected in order to mould the first part (col. 2, lines 65-67, each assembly bar carries a series of first moulding recesses 120…each moulding recess is intended to mould a lid).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the construction of pivoting member, particularly as a mould portion into which the molten material is ejected in order to mould the first part, in the manner disclosed by Moulin, as this is combining prior art elements according to known methods to yield predictable results.   See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/17/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715